Filed 6/16/15 P. v. Holt CA2/6
                NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                 DIVISION SIX


THE PEOPLE,                                                                    2d Crim. No. B261670
                                                                            (Super. Ct. No. 2013015882)
     Plaintiff and Respondent,                                                   (Ventura County)

v.

MARK HOLT,

     Defendant and Appellant.



                   Mark Wade Holt pleaded guilty to possession of methamphetamine
(Health & Saf. Code, § 11377, subd. (a)), and receiving stolen property. (Pen. Code,
§ 496, subd. (a)(1).) The trial court reduced both felonies to misdemeanors, deferred
entry of judgment on the methamphetamine offense and granted summary probation
on the receiving stolen property offense. Appellant requests that we independently
review the record to determine whether the trial court properly denied his motion to
unseal a search warrant affidavit and supporting confidential attachment, and to
traverse and quash the warrant. (See, e.g., People v. Hobbs (1994) 7 Cal. 4th 948,
971-975.) Respondent did not oppose that request. After an independent review, we
affirm.




                                                            1
                                          Facts
              Appellant's house, vehicle and person were searched by the Ventura
County Sheriff's Department pursuant to a warrant. Methamphetamine and stolen
property recovered during the search formed the basis for offense to which appellant
pled guilty. Probable cause for the search warrant was established, in part, by a
confidential attachment to the search warrant affidavit. This document was sealed by
the Superior Court. Appellant moved to unseal the confidential attachment and to
traverse and quash the warrant. After conducting an in camera review, the trial court
found the attachment had been properly sealed, that the affidavit was not subject to a
motion to traverse and that it provided probable cause for issuing the warrant.
Accordingly, the trial court denied appellant's motion.
                                       Discussion
              The sole issue raised on appeal is whether the trial court properly
denied appellant's motion to unseal the confidential attachment and to traverse and
quash the warrant. Where a defendant challenges a search warrant issued on the
basis of confidential documents placed under seal, the trial court is required to
conduct an in camera hearing. At that hearing, the trial court determines whether
valid grounds exist for maintaining any confidential documents under seal. It also
determines whether there is a reasonable probability the warrant was based on false
statements and is therefore subject to a motion to traverse, and whether the sealed
documents furnished probable cause for issuing the warrant. (People v. Hobbs,
supra, 7 Cal.4th at pp. 971-975.)
              Here, the trial court followed the proper procedure. We independently
review the record, including any sealed materials, to determine whether its findings
constituted an abuse of discretion. (People v. Martinez (2005) 132 Cal. App. 4th 233,
241.) Our independent review confirms the trial court's determinations. We agree
with the trial court that there are sufficient grounds for maintaining the
confidentiality of the informant's identity, and that the extent of the sealing is


                                            2
necessary for that purpose . We also agree there is no reasonable probability that
appellant could prevail on his motions to quash and traverse the warrant.
             The judgment is affirmed.
             NOT TO BE PUBLISHED.



                                                       YEGAN, J.


We concur:



             GILBERT, P.J.



             PERREN, J.




                                          3
                               Kevin G. DeNoce, Judge

                         Superior Court County of Ventura

                        ______________________________


             California Appellate Project, under appointment by the Court of
Appeal, Jonathan B. Steiner, Executive Director and Richard Lennon, Staff Attorney,
for Defendant and Appellant.


             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Victoria B.
Wilson, Supervising Deputy Attorney General, Chung L, Mar, Deputy Attorney
General, for Plaintiff and Respondent.




                                         4